Citation Nr: 9901602	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  96-50 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for residuals of 
excision of a verrucous wart from the soft palate.  

2.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine at L5-S1, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse






ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1980 and from April 1982 to July 1996.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO) which, among other things, denied 
service connection for residuals of excision of verrucous 
wart from the soft palate and granted service connection for 
degenerative disc disease of the lumbar spine at L5-S1, 
evaluated as noncompensably disabling.  Following additional 
development, a hearing officers decision in May 1997 
increased the rating for degenerative disc disease of the 
lumbar spine to 10 percent.  

In a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 
(1993).  There is nothing in the record showing that the 
veteran was only seeking a 10 percent rating for his service-
connected low back disability.  Further, there is no written 
withdrawal of the issue under 38 C.F.R. § 20.204 (1998).  
Therefore, the Board will consider the increased rating issue 
on appeal.  



Additionally, the Board notes that the veterans appeal 
originally included the issue of entitlement to service 
connection for iritis of the right eye.  During the pendency 
of the appeal, a May 1997 hearing officers decision granted 
service connection for recurrent corneal erosion, evaluated 
as noncompensably disabling.  The veteran was notified and 
did not file a notice of disagreement.  Therefore, the 
propriety of the current noncompensable evaluation for this 
disorder is not in appellate status.  See Grantham v. Brown, 
114 F.3d 1156 (1997).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Of record is VA Form 9, Appeal to Board of Veterans Appeals, 
dated in December 1996.  On the VA Form 9, the appellant 
checked the boxes indicating that he wished to have a hearing 
before a Member of the Board at the RO in Seattle, 
Washington.  Although the appellant was afforded a hearing 
before a Hearing Officer at the RO in January 1997, it does 
not appear from the record that the appellant has been 
afforded an opportunity for a hearing before a Member of the 
Board, and his request for such a hearing has not been 
withdrawn.

In accordance with the statutory duty to assist the appellant 
in the development of evidence pertinent to his claim, the 
case is remanded to the RO for the following action:

The RO should take appropriate action to 
schedule the appellant for a hearing at 
the Seattle, Washington RO before a 
Member of the Board.  A copy of the 
notice to the appellant of the scheduling 
of the hearing should be placed in the 
record.

Thereafter, the case should be returned to the Board for 
appellate consideration.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  The appellant 
need take no action until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
